Citation Nr: 0025154	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  97-23 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from December 1920 to December 
1923 and from March 1924 to August 1945.  The veteran and 
appellant were married from September 1938 until his death in 
October 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1997 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for the cause of 
the veteran's death.  


FINDINGS OF FACT

1. The veteran died on October [redacted], 1976.  The death 
certificate identified the cause of death as 
cardiopulmonary arrest.

2. During his lifetime, service connection was in effect for 
the following disabilities:  duodenal ulcer with a 
noncompensable evaluation; and post-operative residuals of 
adenoma of thyroid with a noncompensable evaluation.  

3. The veteran's cardiopulmonary arrest was a result of 
deterioration of his health as a result of his service-
connected ulcer disease and complications of treatment for 
it. 


CONCLUSION OF LAW

A service-connected disorder substantially contributed to the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show no diagnoses, 
opinions, or complaints of any cardiopulmonary symptomatology 
or pathology.  A VA examination was conducted in January 1960 
and noted no significant abnormalities of the cardiovascular 
system.  

The veteran was hospitalized from May 1975 to January 1976, 
and a subtotal gastrectomy and cholecystectomy was performed 
in June 1975.  The veteran was referred for surgical 
treatment of recurrent peptic ulcer disease with gastric 
outlet obstruction.  Immediately after surgery, extensive 
premature ventricular contractions (PVC) developed.  Post-
operative complications included five cardiopulmonary 
arrests, from which the veteran was resuscitated, respiratory 
failure, and chronic renal failure.  The records showed that 
organic heart disease with right bundle branch block and 
occasional PVC and chronic obstructive pulmonary disease 
(COPD) were noted prior the June 1975 surgery.  At discharge 
it was noted that the veteran had gradually improved, gained 
strength, and was tolerating solid food, with no apparent 
residual of bacteremia or pneumonitis.  

The veteran was again taken to the hospital on October [redacted], 
1976.  On admission, it was noted that the veteran improved 
after discharge from hospitalization in January 1976, but was 
seen in September 1976 for possible malabsorption.  The 
physician reported an initial impression that the veteran was 
suffering from malnutrition and pneumonia with recurrent 
gastric ulcer disease.  Diagnoses of COPD, lung abscess 
(underlying cause), status post subtotal thyroidectomy, 
status post vagotomy and pyeloplasty and status post partial 
gastrectomy were reported.  The veteran died during initial 
evaluation on admission to the hospital on October [redacted], 1976.  

The death certificate reported the immediate cause of death 
as cardiopulmonary arrest with no other contributing causes 
identified.   In February 1997, the appellant filed an 
initial claim for VA benefits for service connection for the 
cause of the veteran's death.  In a statement submitted with 
her claim, the appellant stated that the veteran's death was 
due to his service-connected stomach ulcers, including 
treatment and surgery for the duodenal ulcers.  


Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Service connection may also be 
granted for disability that is proximately due to or the 
result of service-connected disease or injury.  38 C.F.R. § 
3.310(a) (1999). 

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1999).  In cases where the veteran 
was not service-connected for any disability during his 
lifetime, service connection for cause of death may be 
established where the evidence shows that the disability was 
incurred in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

The threshold question to be answered in the appellant's 
claim is whether she has presented evidence of a well-
grounded claim.  Under the law, a person who submits a claim 
for benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the appellant in the development of 
her claim.  38 U.S.C.A. § 5107; Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000); Morton v. West, 12 Vet. App. 
477, 480 (1999); Murphy, 1 Vet. App. 78 (1990).

A well-grounded claim of entitlement to service connection 
for the cause of the veteran's death requires:  1) Competent 
evidence of the veteran's death; 2) Evidence of a disease or 
injury in service that resulted in disability; and 3) Medical 
evidence providing a nexus between the veteran's death and 
service or a service-connected disability (or treatment 
therefore).  38 C.F.R. § 3.312; Darby v. Brown, 10 Vet. App. 
243, 246 (1997); Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  
See also, Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required."  Epps, 126 F.3d at 1468.  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence is presumed.   See Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995).

In the instant case, the record contains the veteran's death 
certificate, dated on October [redacted], 1976, noting the cause of 
death as cardiopulmonary arrest.  This general statement is 
of limited utility because it does not identify the 
underlying disorders which led to death.  No autopsy was 
performed.   Accordingly, it is true that there is no express 
medical statement regarding the cause of death.   What is 
clear, however, is that the veteran underwent an extensive 
and tumultuous hospitalization from mid-1975 to early 1976 
which was occasioned in substantial part by stomach ulcer 
disease.  He did survive this prolonged episode which on its 
face was at the very least a result of his service-connected 
ulcer disease.   It does not require a high degree of medical 
expertise to conclude that the service-incurred ulcer disease 
set in motion the events which caused his overall 
deterioration.  That recovery was not sustained because 
recurrent ulcer disease again at least in measurable part was 
a factor in his debilitated condition when he arrived at the 
hospital on October [redacted], 1976.  In the absence of any 
persuasive evidence to the contrary, it is difficult to read 
these records and conclude that ulcer disease was less than a 
contributory cause in bringing about the veteran's death.  In 
fact, it could be argued that it was a major element in 
hastening his death.  



ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

